DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 26FEB2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b),103 rejections and claim and drawings objections previously set forth in the Non-Final Office Action mailed 01DEC2020. Applicant's arguments filed 26FEB2021 have been fully considered and are persuasive. Additionally the Examiner thanks the Applicant for providing the requested document.
Election/Restrictions
Newly amended claims 20-21 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: see details below.
Since applicant has received an action on the merits for the originally presented invention, these inventions have been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 20-21 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2,11,13,16-19, drawn to a hydrocyclone management system, classified in B04C11/00.
II. Claim 20, drawn to a wireless electronic roping sensor, classified in G01H1/00.
21, drawn to a wireless electronic wear sensor, classified in G01N3/56.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of Invention I broadly claims a system comprising a roping sensor communicating with a hydrocyclone with functional limitations of the controller and roping sensor, whereas the subcombination of Invention II only requires the particular details of a roping sensor. The subcombination has separate utility such as a sensor for other applications besides hydrocyclones (see claim 30).
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of Invention I broadly claims a system comprising a wear sensor communicating with a hydrocyclone with functional limitations of the controller and wear sensor, whereas the subcombination of Invention III only requires the particular details of a wear sensor. The 
Inventions II and III are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as having different sensing functions and different sensor design. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Sharp (66031) on 01JUN2021.
The application has been amended as follows:
Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-27,30-31 directed to inventions non-elected without traverse.  Accordingly, claims 20-27,30-31 have been cancelled.
Currently Amended) A hydrocyclone management system for a hydrocyclone separator comprising:
a wireless electronic roping sensor communicating with a flow region of said hydrocyclone separator, and being configured to detect normal, transitional and roping conditions within said hydrocyclone separator;
a wireless electronic wear sensor communicating with an internal wear region of said 
An electronic wireless controller configured to wirelessly receive electronic data indicative of said normal, transitional and roping conditions transmitted from said wireless electronic roping sensor and being further configured to wirelessly receive electronic data indicative of said wear condition transmitted from said wireless electronic wear sensor, said electronic wireless controller being hand-portable and battery-powered and comprising a magnet [[and]] configured to provide a magnetic field as a trigger;
wherein the wireless electronic roping sensor comprises a micro-power sensor [[is]] configured to detect the magnetic field and activate from a dormant standby mode when the electronic wireless controller is placed in close proximity to the wireless electronic roping sensor, and the wireless electronic roping sensor comprises a radio frequency (RF) transmitter 
wherein the wireless electronic wear sensor comprises a micro-power sensor [[is]] configured to detect the magnetic field and activate when the electronic wireless comprises a radio frequency (RF) transmitter 
2.	(previously presented) The hydrocyclone management system according to Claim 1, further comprising a hydrocyclone control system communicating with the electronic wireless controller, wherein the electronic wireless controller is configured to deliver said electronic data indicative of said normal, transitional and roping conditions and said electronic data indicative of said wear condition to said hydrocyclone control system to cause adjustment of at least one controlling operational parameter of said hydrocyclone separator; the at least one controlling operational parameter being  selected from the group consisting of: flow rate, feed pressure, water addition, and on/off Operation of the hydrocyclone separator.
3-10.	(previously cancelled)
11.	(previously presented) The hydrocyclone management system according to Claim 1, wherein said flow region of said hydrocyclone separator is selected from the group consisting of an underflow outlet, and an overflow outlet.
12.	(previously cancelled)
13.	(previously presented) The hydrocyclone management system according to Claim 1, wherein said wireless electronic roping sensor and said wireless electronic wear sensor are both battery-powered.
14-15.	(previously cancelled)

17.	(previously presented) The hydrocyclone management system according to Claim 1, wherein said electronic wireless controller is placed in proximity to said wireless electronic roping sensor.
18.	(previously presented) The hydrocyclone management system according to Claim 1, wherein said electronic wireless controller is placed in proximity to said wireless electronic wear sensor.
19.	(previously presented) The hydrocyclone management system according to Claim 1, wherein said hydrocyclone separator performs a liquid/solid separation.
20-31.	(cancelled)
32.	(currently amended) The hydrocyclone management system according to Claim 1, wherein the wireless electronic roping sensor comprises:
a housing; and a battery

33.	(currently amended) The hydrocyclone management system according to Claim 1, wherein the wireless electronic roping sensor comprises:
[[a]] and the radio frequency (RF) transmitter on the electronic printed circuit board

Cited Art
MEEK (US 5602744) discloses universal send/receive utility usage data gathering system.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777